Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 1, 10 and 19, Williams discloses “1. A method for route planning performed by an autonomous vehicle, comprising: : (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image1.png
    688
    645
    media_image1.png
    Greyscale


Williams is silent but Silver teaches receiving a request to autonomously navigate to a destination; (see FIG. 9, block 920 where the vehicle is being detected for a period of time and include visible indicia that the vehicle is stationary due to a defect or to a traffic control factor 940-950; and a length of time that the vehicle is stationary is determined and is in a short or a long term stationary state and then a control strategy of the vehicle is determined to move the vehicle from the stationary state 930 and if it is still detected then the method repeats) see col. 11, lines 40 to 65 where the vehicle is indicated as being in a long term stationary state when the driver’s door has been opened and the hazards are on; see col. 11, lines 24 to 41 where the action plan can be to change the route of the autonomous vehicle to avoid a broken down vehicle or a hazard ahead)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of SILVER since SILVER teaches that a vehicle can be autonomous and can be in a long term state that is a stalled state. In this instance, the autonomous vehicle can formulate an action plan to resolve the stalled state. For example, the autonomous vehicle can determine that a vehicle ahead is in a stalled state where the vehicle itself has the doors open and the hazard lights on.  This can indicate a traffic jam. The autonomous vehicle can then determine an alternative route for the vehicle to get around this problem and to resolve the long term stalled state.   This can provide increased resolution and a decreased amount of travel time.       See col, 2, liens 1-34 and FIG. 9 and claims 1-4 of Sliver. 
Williams discloses “…
identifying a stall factor on a route to the destination prior to departing to the destination, the stall factor delaying a time for arriving at the destination; (this is identified under 112, 6 as the vehicle has low fuel, bad weather, construction on the route, an accident, a map being incorrect, sensor failures, or a train being late in paragraph 24)  (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale

determining whether an occupant of the autonomous vehicle is capable of manually operating the autonomous vehicle in a manual operating mode or a semi-manual operating mode; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
identifying an alternate route to the destination based on identifying the stall factor and the occupant being incapable of manually operating the autonomous vehicle; and 
controlling the autonomous vehicle to drive on the alternate route instead of the route. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
Claims 2 and 11 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 2 and 11, William discloses “…2. The method of claim 1, further comprising determining the occupant is incapable of manually operating the vehicle based on profile information associated with the occupant. ” (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106.See also that a slumped over condition and a z height is determined where the user is not high but instead is slumped over and closer to the floor, a smaller z height )
Claims 3 and 12 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”) and in view of United States Patent Application Pub No.: US20200349666A1 to Hodge that was filed on 1-31-18. 

In regard to claim 3, 12 and 20, Hodge teaches “….3. The method of claim 2, further comprising: scanning a driver’s license of the occupant; and obtaining the profile information based on scanning the driver’s license.  (see paragraph 34-41 and 102 and 133 where the rideshare can scan the driver’s license 1601 and then cancel the ride if the ride share is not safe) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of HODGE since HODGE teaches that a user for the rideshare may scan a driver’s license and a profile of the user can be provided. This user can include that they complained about an odor or that the vehicle is too hot which can cause a delay or more issues.  The ride share can cancel the user or accept the user as desired.    See Hodge at paragraphs 101-102, 33-40.

Claims 4 and 13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 
In regard to claim 4 and 13, Williams is silent but Glaser teaches “4. The method of claim 1, wherein the route a pickup route from an initial location to a pickup location, a drop-off route from the pickup location to a drop-off location, or a return route from the drop-off location to a return location. ”. (See paragraph 44-45 and 86-89, 90-92 where the particular vehicle can be on time or delayed or ahead of schedule and early or cancelled and the pickup can be delayed; see paragraph 98 where an accident has occurred on the route and a highway is closed; see paragraph 99-105 where the vehicle can due to the delay and the accident change a pick up location, for example at a different part of the airport);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.
Claims 5 and 14 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 5 and 14, Williams is silent but Glaser teaches “5. The method of claim 1, further comprising: determining the route based on a reservation for a passenger pickup; (see paragraph 44-45 where the scheduling information can indicate that the first leg has been cancelled based on the scheduling information from system 68 and server 70)and cancelling the reservation when the alternate route comprises the stall factor.   (see paragraph 52-61 where if one leg is cancelled then a change of the transportation can be provided based on the changes, for example if the bus is cancelled, then an autonomous vehicle can be dispatched to take the passenger to the plane via a new route);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.
Claims 6 and 15 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 6 and 15, Williams is silent but Glaser teaches “6. The method of claim 1, further comprising determining an alternate destination in response to determining the alternate route comprises the stall factor. (See paragraph 54 where if there is an accident a different drop off point can be determined for the destination along the same route)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.
Claims 7 and 16 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 7 and 16, Williams is silent but Glaser teaches “7. The method of claim 1, wherein a location of the alternate destination is within a threshold distance from a location of the destination, , (See paragraph 54 where if there is an accident a different drop off point can be determined for the destination along the same route)  a pre-determined location, or a mass transit location. ”. (see paragraph 24-36 where a first train can be late but the autonomous vehicle can be dispatched to take the passenger to a bus);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.
Claims 8 and 17 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent Application Pub. No.: US 2019/00499968A1 to Dean and in view of Silver. 

In regard to claim 8 and 17, Williams is silent but Glaser teaches “…8. The method of claim 1, wherein the stall factor comprises one or more of an environmental factor, (see paragraph 98 where the delay can be from a passenger delay or an accident or a closure of infrastructure);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.


Williams is silent but DEAN teaches “…an age of map data being greater than an age threshold, missing map data, (see paragraph 634 where a missing map data is experienced by the autonomous vehicle and a destination and a route to the destination cannot be made; the Av then contracts a remote user for assistance and a real time data stream for assistance 110b) signal strength being less than a signal strength threshold, or a battery power being less than a battery power threshold.

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of DEAN since DEAN teaches that an autonomous vehicle can formulate a map.  However the map may include missing map data or a challenging condition. See paragraph 634.  The av thus cannot successfully traverse the route and formulate the correct map. The passenger may become lost.  The “degraded” autonomous vehicle can then request assistance from a server for the trip and a remote user can dispatch a new av, or a new driver or can ask that a remote av and driver be dispatched to pick up the user and the take the user to the correct destination.    This can provide increased comfort and prevent that the passenger is stranded or lost due to missing map data. This can provided increased reliability.     See paragraphs 630-635 of DEAN.
Claims 9 and 18 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-14-18 (hereinafter “Williams”) and in view of U.S. Patent No.: 10,082,793 B1 to Glaser that was filed in 3-21-17 (US20180275661A1) and in view of U.S. Patent No.: 9,558,659 B1 to Silver that was filed in 8-29-14 (hereinafter “Silver”). 

In regard to claim 9 and 18, Williams is silent but Glaser teaches “9. The method of claim 1, further comprising: determining a duration of the stall factor of the route; and altering an action of the autonomous vehicle based on the duration. ”.  (See paragraph 44-45 and 86-89, 90-92 where the particular vehicle can be on time or delayed or ahead of schedule and early or cancelled and the pickup can be delayed; see paragraph 98 where an accident has occurred on the route and a highway is closed; see paragraph 99-105 where the vehicle can due to the delay and the accident change a pick up location, for example at a different part of the airport as the highway is closed on a temporary basis);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Williams with the teachings of Glaser since Glaser teaches that a trip for a user can be formulated using a first leg of transportation, a second leg and a third leg.  The legs can be air, boats, autonomous vehicles or another mode.  The optimizer and server can determine if there is a problem with a certain leg and then replace that with a different form a transportation using possibly an autonomous vehicle. For example, a construction or an accident may be determined to be on the route.  A delay thus can be expected or alternatively a flight can be cancelled.  The optimizer can then change a transportation schedule so an autonomous vehicle can be dispatched to transport the user along so a fastest trip can be provided. This can save the user time as the user does not have to wait or a road to reopen or a plane to be rescheduled.  This can provide increased comfort and to plan to avoid a sudden cancellation or unforeseen event.     See paragraphs 91-105 of Glaser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/          Primary Examiner, Art Unit 3668